Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/063,195 is presented for examination by the examiner.  Claims 12-23, 25, and 27-30 are canceled.  Claims 31-36 are added.  Claims 1, 24 and 26 are amended.

Response to Amendment

Election/Restrictions
Newly submitted claims 31-36 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the previously examined claims (i.e. 1 and 24) were directed to monitoring signals emitted during the execution of software that represents the actual sequence of instructions executed within the software.  In order words, monitoring the actual code of the software executed by monitored device.  Claims 31-36 do not require this type of monitoring.  Claims 31, 33, and 36 introduce the term program execution events.  Execution events are much broader than program code.  A program execution event can be the result of any code running a protocol or algorithm where the receiving party only receives messages from the monitored device as events.  These claims do not require the monitoring to be wireless and capturing the signals emanating directly from the device during the execution of software.  The new claims came be interpreted as receiving network communications and determining if the sender is following a proper protocol to establish a session.  Execution events are different from program code.  Sequence of program execution events can be a protocol whereby certain handshaking can be performed in order to established a communication session.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-36 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The new clause at the beginning of the claim is confusing.  As a method claim there is a presumption the clause begins with a verb.  The phrase “sequence modeling software” is then presumed not to be two adjectives preceding “software”.  The phrase could be interpreted as sequence (verb) ‘modeling software’ or ‘sequence modeling(verb)’ software.  Ignoring for a moment the connection between sequence and allowable sequences, let us assume the claim conveys, “modeling (i) software and (ii) sequences of events, with a software model, that is representative of normal execution of a software program.  The term ‘that’ is ambiguous because it is unclear which entity is represents the normal execution.  It could refer back to the model or allowable sequence of events.  The claim repeats this declaration at the end of the claim which is also problematic but is clear that the software model is representative of the expected normal execution of the software program.  However, the clause is still unclear.  The method, logically, would create a model, receiving a signal, and process the signal based on the model.  Unfortunately, the construction of the first clause is unclear and difficult to ascertain exactly what occurs.  Is a probabilistic software model of the software program created or is the probabilistic software model used to model other software and sequences?  For purposes of examination, Examiner interprets the clause to mean software and allowable sequence of hardware/software interaction events are trained to derive a probabilistic software model of the expected sequence the software program.  This interpretation is based the features of claim 24.  Appropriate correction is required.  

Response to Arguments
Applicant’s arguments, with respect to claim 24 have been fully considered and are persuasive.  The rejection of claims 24 and 26 has been withdrawn. 

Claims 24 and 26 are allowed.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431